Citation Nr: 1620965	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-47 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a psychiatric disorder, also claimed as post-traumatic stress disorder (PTSD).
 
3.  Entitlement to service connection for residuals of a stroke.

4.  Entitlement to service connection for a dental disorder, other than periodontal disease for compensation purposes.

5.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1966 to November 1969 and from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge during a May 2011 Travel Board hearing.  A transcript is of record.  

The Board remanded this matter for additional development in December 2011 and October 2014 for additional development,  The requested development has been complied with and the matter is now ready for appellate review.  

The issue of service connection for a respiratory disorder, to include COPD, is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, D.C. 



FINDINGS OF FACT

1.  A current heart disorder has not been demonstrated.  

2.  The Veteran does not have a psychiatric disorder, to include PTSD, of service origin. 

3.  Any current stroke residuals are not of service origin.  

4.  There was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for stroke residuals are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for establishing service connection for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As to the issue of service connection for a heart disorder, the RO, in a December 2007 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The December 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

As to the issue of service connection for a dental disorder, the RO, in a January 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The January 2008 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

As to the issue of service connection for residuals of a stroke/cerebrovascular accident, the RO, in a May 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The May 2008 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

As to the issue of service connection for a psychiatric disorder, to include PTSD, the RO, in an April 2009 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The April 2009 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, private, and Social Security, have been obtained and associated with the record.  The Board does note, that as part of the November 2014 remand, an attempt was to be made to obtain treatment records from Hillsborough County Dental Research Clinic.  In conjunction with the remand, a letter was sent to the Veteran in November 2014 requesting that he provide written authorization to obtain these records.  The Veteran did not provide the requested authorization.  As such, the duties to attempt to obtain these records have been satisfied.  

The Board further notes that pursuant to the November 2014 Board remand, an attempt was to be made to verify the Veteran's reported stressors and claimed Agent Orange exposure while stationed near the Korean Demilitarized Zone.  If the reported stressors were unable to be verified, or if exposure to Agent Orange could not be verified, a memorandum of unavailability was to be prepared and associated with the record.  In December 2015, the requested memorandum was prepared and associated with the record.  

As it relates to the necessity for an examination with regard to residuals of a stroke, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disability is related to his military service is his own convulsionary generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is significant evidence against this claim, including treatment records currently on file.

Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

As it relates to the claimed dental disorder, the Veteran was afforded a VA examination in October 2012.  The results from this examination are sufficient in order to properly address the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria along with providing the necessary opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

As it relates to the claim for a heart disorder, the Veteran was afforded a VA heart examination in November 2015.  The results from this examination are sufficient in order to properly address the claim.  The Board finds that the VA examination is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria along with providing the necessary opinions.  

As it relates to the claim for a psychiatric disorder, the Veteran was afforded a VA examination in September 2015.  The results from this examination are sufficient in order to properly address the claim.  The Board finds that the VA examination is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria along with providing the necessary opinions.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by appearing at a hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  The claimed dental and psychiatric disorders are not  "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Cerebrovascular accident and cardiovascular disease are considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for a cerebrovascular accident and a heart disorder/cardiovascular disease.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a cerebrovascular hemorrhage and cardiovascular disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ (i.e. demilitarized zone) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).

VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As to the Veteran's claim that he was exposed to Agent Orange while serving in Korea, pursuant to the October 2014 Board remand, an attempt was made to verify exposure.  In a November 2015 memorandum, the JSRRC Coordinator set forth the following:  The Coordinator noted that the Veteran indicated that while serving in the US Army as 26V20 Sr Strab M/W Repr with Co A USASTRATCOM LL Bn North USARPAC Korea from October 25, 1971 through November 6, 1972, his unit was assigned to the DMZ, exposing him to tactical herbicide, to include Agent Orange.  It was noted that the Veteran's service records supported that he served with the Co A USASTRATCOM LL Bn North, and he worked as a 26L20 MWave Radio Operator.

The Coordinator indicated that the following response was received from JSRRC on October 8, 2015:  "We coordinated our research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate 1972 unit records submitted by Company A USASTRATCOM LL BN NORTH, KOREA. ...".  Unfortunately, the OR-LL does not document any specific duties performed by the unit along the Demilitarized Zone.  Also, the history does not document the use, storage, spraying, or transporting of Agent Orange or other tactical herbicides".

The Coordinator found that based upon the response from JSRRC and the MR 21-1IV.ii.1.H.4.a, the Veteran was not known to have operated in the Korean Demilitarized Zone (DMZ).  There was no verified exposure to the Veteran at this point and no further action could be taken to attempt to verify exposure.  Therefore, exposure to herbicides had not been verified.  

Psychiatric Disorder, to Include PTSD

PTSD is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Service treatment records reflect that the Veteran presented in August 1968 with a complaint of an inability to sleep, although he denied any emotional problem at that time.  He was given medication.  At the time of the June 1974 service separation examination, normal psychiatric findings were reported.  On his June 1974 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, loss of memory, or depression.  

In an April 1976 VA treatment record, the Veteran was assessed as having anxiety.  

In a March 2008 treatment note, a VA physician's assistant indicated that the Veteran had been followed at their ambulatory care department since 1997.  He was noted to have had depression and insomnia among other disabilities.  

In accordance with the November 2014 Board remand, the Veteran was to be scheduled for a VA examination.  Following examination, the examiner was requested to render an opinion whether it was very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran had had a psychiatric disorder since filing his February 2009 claim that was etiologically related to his active service, to include his reported experiences while stationed in Korea.  If PTSD was diagnosed, the examiner was to provide an opinion whether it was very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any PTSD was etiologically related to any verified or credible stressor that occurred during active service.  The examiner was requested to indicate whether each identified stressor was sufficient to support a PTSD diagnosis and to indicate which stressors provided the basis for a PTSD diagnosis. 

In conjunction with the claim, the Veteran was afforded the requested examination in September 2015.  In response to the question of whether the Veteran currently had a diagnosis of PTSD that conformed to the DSM-V criteria at the time of the examination, the examiner responded "yes".  However, the examiner then stated that the Veteran's current mental health diagnosis was alcohol use disorder (dependence) in full remission.  The examiner then reported that Veteran's only diagnosis was alcohol dependence, which was in long term remission for 7 yrs.  All other treatment notes indicated good mental health.  The examiner reported that the Veteran specifically denied any trauma in past evaluations (2006) by providers in his ADAPT program.  There was no other treatment.   The examiner stated that the Veteran had no valid criteria "A" trauma as his report of seeing 3 or 4 dead bodies by the road (different times) "I guess they just dropped dead" was a cultural shock but not a war-related/traumatic death.  Additionally, it was noted that he had no PTSD symptoms, but did sometimes dream of these dead bodies by his report now (at the time of the examination).  The examiner stated that the Veteran's work or relationships and mood were not impacted by this experience in Korea.  He had not worked (by choice) in many years.  The examiner indicated that there was no indication of any mental health disorder other than alcohol dependence, which was by report, in remission.  It was indicated that the Veteran did not have a criteria stressor for PTSD and did not have symptoms of PTSD, depression or anxiety.  It was noted that no mental health impairment of any kind was observed.   

The examiner then indicated that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  She noted that the Veteran did not and had not had PTSD, depression, anxiety, or any other mental health diagnosis other than alcohol dependence since 2009 or before due to his military time in Korea or any other trauma.  She stated that all of his records had been reviewed to include CWT, ambulatory care, and ADAPT, and there was no indication anywhere that he had a mental health diagnosis.  In support of her opinion, the examiner cited to numerous VA treatment records containing diagnoses of alcohol dependence. 

The Board notes that while the examiner initially checked the "yes" box when asked if the Veteran had a diagnosis of PTSD, she then refuted this on numerous occasions throughout the report.  Moreover, in her rationale in support of her opinion she specifically stated that the Veteran did not have and had not had PTSD.  Based upon the above, the Board finds that the examiner found that the Veteran did not have PTSD.  

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran currently has a psychiatric disorder other than alcohol dependence.  

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a psychiatric disorder other than alcohol dependence, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a psychiatric disorder other than alcohol dependence, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.   Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has a psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements, without some form of objective medical corroboration, are not probative. 

The weight of the evidence is against a finding that the Veteran currently has a psychiatric disorder other than alcohol dependence.  A necessary element for establishing service connection-evidence of a current disability-has not been shown.  The VA examiner, following a comprehensive examination of the Veteran and a thorough review of the record, indicated that the Veteran did not have a diagnosis other than alcohol dependence.  She provided detailed rationale in support of her claim.  The Board finds her opinion highly probative and is assigning the opinion great weight.  

To the extent that the Veteran may argue that his alcohol abuse is related to his active duty service, the Board notes that direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2015).  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2015).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2015).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2015).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

There is no basis for a grant of service connection for alcohol abuse in this case.  Service connection cannot be granted on a direct basis for disabilities, such as alcohol abuse, that are a result of willful misconduct.  In addition, the Veteran has not argued, nor does the evidence suggest, that his alcohol abuse is secondary to any of his service-connected disabilities.

In sum, the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disorder

The Veteran maintains that he currently has a heart disorder/disease which had its onset in service.  Service treatment records contain no findings or diagnoses of heart problems.  At the time of the Veteran's June 1974 service separation examination, normal findings were reported for the heart.  On his June 1974 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had heart trouble, palpitations, or a pounding heart.  

There were no reports or findings of heart trouble in the years following service.  

In November 2007, stress SPECT imaging was performed.  It was noted that the Veteran had a possible abnormal adenosine myocardial perfusion scan.  No sites of discrete potential ischemia were identified.  The apparent fixed inferior wall perfusion defect was felt to more likely represent attenuation artifact given the normal wall motion and thickening on gated SPECT.  However, stress-induced left ventricular cavity dilatation and possible post-stress myocardial "stunning" 'were noted, ancillary findings that had been associated with severe multivessel coronary artery disease.  Clinical correlation was recommended. 

In its November 2014 remand, the Board requested that the Veteran be scheduled for a heart examination regarding the nature and etiology of any heart disability present since the Veteran's December 2007 claim.  The examiner was to provide an opinion as to whether it was very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the any heart disability present since the Veteran's December 2007 claim was etiologically related to an inservice injury, event, or disease, including exposure to smog and pollution in Korea and sleeping outside in the cold in Germany, and any verified exposure to Agent Orange.

In conjunction with the Board remand, the Veteran was afforded the requested examination in November 2015.  The Veteran reported he was on Aspirin for his heart that he asked for, not that his doctor gave him.  The Veteran stated he had never had a heart attack and did not intend on having one.  He denied any surgery or treatment for his heart.  The Veteran indicated that he had a heart problem but did not know what it is or when it came.  He stated "who knows it came on its own".  He denied chest pain.  The Veteran indicated one time he had a "heart spasm" and that was when he started taking aspirin, but that was the only time.  He reported that  he wasn't doing anything at the time and was sitting around at the house. 

The examiner specifically indicated that the Veteran did not have any heart condition that would qualify for the generally accepted medical condition of ischemic heart disease.  He also reported that the Veteran did not have myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions,  Echocardiogram testing performed in September 2015 had revealed normal findings.  It was noted that an exercise stress test performed in October 2013 showed no evidence of ischemia.  

The examiner indicated that the Veteran did not have a diagnosis of a heart disorder that was at least as likely as not incurred in or caused by active duty service.  It was noted that a review of the Veteran's service treatment records and available medical records did not indicate a diagnosis of a heart condition at that time.

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran currently has a heart disorder. 

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a heart disorder, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a heart disorder, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits. Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has a heart disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements, without some form of objective medical corroboration, are not probative. 

The weight of the evidence is against a finding that the Veteran currently has a heart disorder.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For the foregoing reasons, the claim for service connection for a heart disorder on a direct or presumptive basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Residuals of a Stroke

The Veteran maintains that he currently has residuals of a stroke which are related to his period of service. 

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses of a cerebrovascular accident. 

The first notation of a possible stroke subsequent to service was in May 1998, when the Veteran was seen at a VA walk-in clinic with the chief complaint of pain, weakness and numbness of the right arm for the last 3 to 4 days.  A diagnosis of right arm numbness, etiology unknown; possibly related to cerebrovascular accident, brain tumor, or cervical disease, was rendered.  

As to the Veteran's reports that he has had residuals of a stroke since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having residuals of a stroke in service.  Moreover, on his initial application for compensation, received in August 1974, the Veteran did not report having stroke residuals or symptomatology associated with a stroke.  This suggests to the Board that there was no stroke residual symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for stroke residuals at the time of the August 1974 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from stroke residuals since service, or the lack of stroke symptomatology at the time he filed the claim, or both.  Possible stroke residuals were first reported in 1998.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed stroke residuals are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of stroke residual symptoms in service and since service are not credible.

As to the Veteran's beliefs that any current stroke residuals are related to his period of service, the question of causation of such stroke residuals extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of any current stroke residuals. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current stroke residuals to his period of service.  He has not provided either medical evidence or an opinion to support this proposition. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for stroke residuals.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Dental Disorder other than Periodontal Disease for Compensation Purposes

Service treatment records reflect that the Veteran was missing teeth numbers 1, 14, 16, 17, and 32 when he underwent initial dental examination in December 1966.  It appears that tooth number 30 was extracted later that month.  The Veteran underwent root canal therapy on tooth number 7 in May 1969.  The following day, the Veteran presented to Kirk Army Hospital because of pain and swelling following his root canal.  The diagnosis was post-operative reaction to dental procedure.  The Veteran was advised to return to the dental clinic if his difficulties continued.  

Service treatment records from the Veteran's second period of service reflect that the Veteran was seen for a smooth fracture of tooth number 9 in June 1972 and that he had tooth number 18 extracted because of non-restorable caries in March 1973. 

In a May 2007 private dental treatment record, it was indicated that the Veteran  had bone loss relating to his teeth as well as interferences with occlusion as a result of missing teeth.  His periodontal health was described as poor at that time.  In July 2007, the dentist, Dr. I.D., recommended upper and lower partial dentures, a periodontal evaluation, and scaling by a specialist.  In April 2008, the Veteran submitted X-ray images from Dr. I.D., which he stated demonstrated periodontal disease, which needed to be treated.

In November 2011, the Board remanded this matter for further development.  The Board requested that the Veteran be afforded a VA dental examination.  The examiner was to specifically indicate whether the Veteran had loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis.  In regard to any diagnosed dental disorder, the examiner was to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include any dental trauma therein.  The examiner was also to consider and address the report of a smooth fracture to tooth number 9 in June 1972.  The examiner was also to comment as to whether any loss of teeth was the result of periodontal disease.

The Veteran was afforded the requested VA examination in October 2012.  The examiner indicated that the file was available and had been reviewed.  He stated that the Veteran had periodontal disease and that the Veteran had dental caries, teeth 5, 6, 11, 12, and 22. (non-restorable due to poor oral hygiene).  The examiner indicated that the Veteran had missing teeth 1-4, 7-10, 13-16, 17-21, 23-32 and only 5, 6, 11, ,l2 and 22 remained.

On examination,  the Veteran was found to have dental caries on teeth 5, 6, 11, 12 and 22.  His PSR scores were 3, 3, 3 over x, 3, and x, consistent with moderate periodontal disease.  He was advised of same and advised to seek treatment as soon as possible.  He indicated he understood and would do so as soon as possible. (Note these teeth are non-restorable and should be removed, Veteran advised of same as above.)  The examiner indicated that the Veteran's history of not seeking dental care for some time was consistent with the extensive dental caries to the gum line on teeth 5, 6, 11 and 12.  Tooth 22 was extensively carious but the anatomic crown was still present.  The Veteran reported wearing his partial on the remaining teeth, but he did not bring it along for this examination. 

The examiner noted that the Veteran believed a tooth fell out and was put back in backwards but the records available (complete C-File) at the examination did not record any event of that type other than the routine extraction of tooth 18 in March 1973.  The examiner stated that to clarify further, exactly which tooth the Veteran was claiming the incident for was unknown (he can't remember), however, the available service record did show than an extraction of tooth 18 was performed in the area indicated by the Veteran.  It was the examiner's impression from the exchange that an extraction occurred, no other supporting records were available to expand on the notation of extraction only. 

Further, regarding the specific request for an opinion, the examiner noted that the record did show that a chipped incisal edge of tooth 9 was smoothed on June 28, 1972, with another note on November 14, 1972, showing teeth 8 and 9 were smoothed.  (This was a typical treatment for tiny rough edges on teeth.)  He stated there were no notes indicating any symptomology associated with the chipped incisal edges or the smoothing for cosmetic purposes. 

It was noted that available records and history and examination indicated the evident loss of teeth and current condition were secondary to a combination of dental caries and periodontal disease consistent with poor oral hygiene and many years without dental care.  He indicated that any further conclusions would have to resort to mere speculation.

The examiner noted that the Veteran had 5 remaining teeth and that the Veteran reported he has neither sought nor had any dental care in some time (several years.)

The examiner opined that the Veteran's loss of teeth was not caused by or the result of or due to bone loss of the body of the maxi1la or the mandible due to trauma or disease such as osteomyelitis.  He observed that the record was silent regarding any trauma or disease such as osteomyelitis.  As rationale for this opinion, the examiner indicated that there was no record of tooth loss secondary to bone loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  He observed that by the Veteran's report, that he believed a tooth fell out and was put back in backwards, but the records available at examination did not record any event of that type, other than the routine extraction of tooth 18 in March 1973.  He then reported that to clarify further, exactly which tooth the Veteran was claiming was unknown (he can't remember); however, the available service record did show an extraction of tooth 18 was performed in the area indicated by the Veteran.  The examiner's impression from the exchange was that an extraction occurred, no other supporting records were available to expand on the notation of extraction only. 

As it related to any dental disorder, the examiner indicated that the Veteran's current disorder was not incurred or aggravated as a result of active service, to include any dental trauma therein.  He noted that the records available for review were silent regarding any traumatic event aside from a mention of smoothing minor incisal chipping for cosmetic purposes; which was a fairly common treatment for a minor domestic blemish.  The records were silent for any dental trauma excepting the two comments regarding smoothing teeth for cosmetic purposes as detailed below.  There was a claim made by the Veteran that was appropriate to address here by repeating the comment above in quotations: "By the veteran's report, he believes a tooth fell out and was put back in backwards but the records available at examination do not record any event of that type other than the routine extraction of tooth 18 on March 6, 1973.  To clarify further, exactly which tooth the Veteran was claiming the incident for was unknown (he can't remember) however, the available service record did show an extraction of tooth 18 was performed in the area indicated by the Veteran.  The examiner's impression from the exchange was that an extraction occurred, no other supporting records were available to expand on the notation of extraction only.

As to the reported smooth fracture of tooth number 9 in June 1972, the examiner indicated that this was not a condition properly reported as a dental disorder.  The examiner noted that the records available for review were silent regarding any traumatic event aside from a mention of smoothing minor incisal chipping for cosmetic purposes, which was a fairly common treatment for a minor cosmetic blemish.  The examiner indicated that this opinion referred specifically to the report of a smooth fracture to tooth 9 in June 1972.   Further, to elaborate on the two chart comments documented: The record does show a chipped incisal edge of tooth 9 was smoothed on June 28, 1972, with another note on November 14, 1972 showing teeth 8 and 9 were smoothed.  (This was a typical treatment for tiny rough edges on teeth.)  He indicated that there were no notes indicating any symptomatology associated with the chipped incisal edges or the smoothing for cosmetic purposes.. 

Finally, the examiner indicated that it was likely that any tooth loss was the result of periodontal disease but any conclusion had to by necessity resort to mere speculation.  He indicated that this opinion required clarification as it was twofold.  He stated that the Veteran's continued tooth loss following discharge from service was more likely than not, secondary to poor oral hygiene and a lack of routine dental care resulting in dental caries and advanced periodontal disease as diagnosed today.  However, he was unable to comment objectively on how or why the Veteran had lost any teeth after leaving service without resorting to mere speculation because the Veteran had not sought any dental care for many years and did not provide any further information at the time of examination.  Therefore, while the condition of continued tooth loss was more likely due to poor hygiene and a lack of care, it was mere speculation based on the available evidence and examination. 

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(b) (2015)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354   (1995).  Further, VA's General Counsel  has held that dental treatment of teeth, even extractions, during service is not tantamount to dental "trauma." VAOPGCPREC 5- 97 (January 22, 1997).

The Veteran's extracted teeth and periodontal disease do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible from trauma, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  The dental service treatment records do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries.  Further, the Veteran has not advanced that he has any such loss due to trauma or disease in service.  He has indicated that a tooth fell out and was placed in backward; however, the record does not reveal such treatment, nor is the Veteran able to identify which tooth it was.  Moreover, the examiner, following a comprehensive review of the file and examination of the Veteran has specifically indicated that the Veteran's tooth loss was not from trauma or related to bone loss of the maxilla or mandible.  Furthermore, the examiner has indicated that smoothing of the tooth surfaces is not a dental disorder.  Accordingly, the Veteran he has not presented a service connection claim for which compensation may be granted.  Id.   

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503 , 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma, or from disease other than periodontal disease or caries.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a heart disorder is denied.  

Service connection for a psychiatric disorder, to include PTSD is denied.  

Service connection for residuals of a stroke is denied.

Service connection for a dental disorder, other than periodontal disease for compensation purposes, is denied.


REMAND

As it relates to the claim of service connection for a respiratory disability, to include COPD, the Board notes that this matter was previously remanded in October 2014.  At that time, the Board requested that the Veteran be scheduled for a respiratory examination by an appropriate examiner regarding the nature and etiology of any respiratory disability present since the Veteran's January 2008 claim.  The Board requested that the examiner provide an opinion as to whether it was very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the any respiratory disability present since the Veteran's January 2008 claim was etiologically related to an in-service injury, event, or disease, including exposure to smog and pollution in Korea and sleeping outside in the cold in Germany (see Transcript of Record at 3-5, 15-16; October 2012 VA Respiratory Examination).

The examiner was to consider the Veteran's lay statements regarding the onset and duration of his symptoms, the October 2012 VA Respiratory Examination, and service treatment records (STRs) wherein the Veteran was diagnosed with an upper respiratory infection or complained of sore throat and a cough, including September 1968, March 1969, July 1969, August 1969, September 1969, December 1971, February 1972 STRs. 

In conjunction with the remand, the Veteran was afforded a VA examination in November 2015.  At that time, the examiner rendered a diagnosis of benign pulmonary nodules with a date of onset in 1996.  The examiner indicated that the Veteran used inhalational bronchodilator therapy on a daily basis.  The examiner observed that a February 2015 chest x-ray had revealed left lower lobe infiltrate or atelectasis and that a September 2015 CT scan had revealed multiple pulmonary nodules.

The examiner, in a November 2015 addendum report, indicated that the Veteran was unable to produce acceptable or reproducible spirometry data on testing, noting that the Veteran had indicated that "That is the best I can do, I'm not a machine".  The examiner opined that the Veteran did not have a diagnosis of a COPD that was at least as likely as not incurred in or caused by active duty service.  She noted that a review of the Veteran's STRs and medical records had no medical evidence to support a diagnosis of COPD.  She observed that COPD was diagnosed on Spirometry and the Veteran was unable to produce any acceptable or reproducible spirometry data due to inability to follow instructions. 

A review of the Veteran's VA treatment records contains numerous diagnoses of COPD both in the "Active Problems" section of VA treatment records as well as in the body various VA treatment records.  Moreover, as reported in numerous VA treatment records, the Veteran is using Albuterol, medication used in the treatment for COPD.  Furthermore, VA PFT studies performed in December 2002 and May 2003 reported findings which were indicative of mild restrictive ventilatory defect.  

Although the VA examiner has indicated that a diagnosis of COPD cannot be confirmed due to lack of confirmation through spirometry testing; based upon the VA treatment records, the Veteran appears to have some type of respiratory disability for which he is being treated with the use of a bronchodilator on a daily basis.  Moreover, the Veteran has been found to have pulmonary lesions on numerous occasions.  There has also been no opinion rendered as to the nature and etiology of these pulmonary nodules and their relation, if any, to the Veteran's period of service.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).


Accordingly, the case is REMANDED for the following action:

1.  Return the record to the examiner who performed the November 2015 VA examination.  Following a complete review of the record, the examiner is to identify all current respiratory disabilities.  In this regard, the examiner must address the notations and diagnoses of COPD throughout the Veteran's VA treatment records and also the use of bronchodilator therapy on a daily basis.  If a diagnosis of COPD cannot be rendered based upon the lack of confirmed findings on PFT testing, the examiner is requested to report any other ventilatory deficit diagnoses/symptoms that are present.  

The examiner is also requested to address the nature and etiology of any current pulmonary nodules which are present.  

The examiner is then requested to render the following opinions:  

Whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any respiratory disability present is etiologically related to an in-service injury, event, or disease or is otherwise related to service? 

As to the current pulmonary nodules, it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any currently found pulmonary nodules are etiologically related to an in-service injury, event, or disease, or are otherwise related to service?. 

Complete detailed rationale must be provided for each opinion that is rendered.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical .knowledge (no one could respond given medical science and the known facts), a deficiency in the record, (additional facts are required), or by the examiner (does not have the knowledge or training).

2.  Thereafter, the RO or AMC should readjudicate the remaining claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claim should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


